
	
		III
		109th CONGRESS
		2d Session
		S. RES. 521
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Schumer (for himself
			 and Mr. McCain) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending the people of Albania on the
		  61st anniversary of the liberation of the Jews from the Nazi death camps, for
		  protecting and saving the lives of all Jews who lived in Albania, or sought
		  asylum there during the Holocaust.
	
	
		Whereas at the start of World War II, approximately 200
			 Jews lived in the Republic of Albania, and approximately 1800 Jews escaped to
			 Albania from Western Europe and the former Yugoslavia;
		Whereas in 1934, United States Ambassador to Albania
			 Herman Bernstein wrote that, There is no trace of any discrimination
			 against Jews in Albania, because Albania happens to be one of the rare lands in
			 Europe today where religious prejudice and hate do not exist, even though
			 Albanians themselves are divided into three faiths.;
		Whereas based on their unique history of religious
			 tolerance, Albanians sheltered and protected Jews, even at the risk of Albanian
			 lives, beginning with the invasion and occupation of Albania by Mussolini's
			 Italian fascists in 1939;
		Whereas after Germany occupied Albania in 1943 and the
			 Gestapo ordered Jewish refugees in the Albanian capital of Tirana to register,
			 Albanian leaders refused to provide a list of Jews living in Albania, and
			 Albanian clerks issued false identity papers to protect all Jews who traveled
			 to and hid in Tirana;
		Whereas Albanians considered it a matter of national pride
			 and tradition to help Jews during the Holocaust, and due to the actions of many
			 individual Albanians, virtually the entire native and refugee Jewish community
			 in Albania during World War II survived the Holocaust;
		Whereas Albania had more Jewish residents after World War
			 II than before World War II;
		Whereas in June 1990, Jewish-American Congressman Tom
			 Lantos and former Albanian-American Congressman Joe DioGuardi were the first
			 United States officials to enter Albania in 50 years and received from the
			 Communist Party leader and Albanian President Ramiz Alia a thick file from the
			 Communist archives containing the records of the unpublicized heroic deeds of
			 hundreds of Albanians who rescued Jews during World War II;
		Whereas Joe DioGuardi, upon returning to the United
			 States, sent the file for authentication to Yad Vashem, the Holocaust Martyrs'
			 and Heroes' Remembrance Museum in Jerusalem, Israel;
		Whereas Yad Vashem has thus far designated 63 Albanians as
			 Righteous Persons and Albania as one of the Righteous
			 Among the Nations;
		Whereas in February 1995, Congressmen Tom Lantos, Benjamin
			 Gilman, and Jerrold Nadler and former Congressman Joe DioGuardi spoke at a
			 ceremony at the United States Holocaust Memorial Museum in Washington, DC,
			 commemorating the addition of Albania to the museum's Righteous Among
			 the Nations installation;
		Whereas based on the information authenticated by Yad
			 Vashem, Jewish-American author and philanthropist Harvey Sarner published
			 Rescue in Albania in 1997, to call international attention to
			 the unique role of the Albanian people in saving Jews from the Nazi
			 Holocaust;
		Whereas in October 1997, the Albanian American Civic
			 League and Foundation began the distribution of 10,000 copies of Rescue
			 in Albania with forewords by Congressmen Lantos and Gilman to bring to
			 the attention of the Jewish people and their leaders in particular the plight
			 of Albanians living under Slobodan Milosevic in order to forestall another
			 genocide;
		Whereas on May 15, 2005, Jews and Albanians gathered in
			 New York City in a Salute to Albanian Tolerance, Resistance, and Hope:
			 Remembering Besa and the Holocaust on the occasion for the 60th
			 anniversary of the liberation of the Nazi death camps; and
		Whereas in a statement presented at the ceremony Dr.
			 Mordechai Paldiel, Director of the Department for the Righteous at Yad Vashem,
			 commemorated the heroism of Albanians as the only ones among rescuers in
			 other countries who not only went out of their way to save Jews, but vied and
			 competed with each other for the privilege of being a rescuer, thanks to
			 besa, the code of honor that requires Albanians to save the life of
			 anyone seeking refuge, even if it means sacrificing his own life: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the people of Albania for
			 protecting and saving the lives of all Jews, both native and refugee, living in
			 Albania during the Holocaust;
			(2)commends Yad Vashem in Israel and
			 encourages others to recognize Albanians who took action to protect Jews during
			 the Holocaust for their great courage and heroism; and
			(3)takes this occasion to reaffirm its support
			 for close ties between the United States and Albania.
			
